Name: 89/352/EEC: Commission Decision of 12 May 1989 fixing the conversion rate to be used pursuant to Council Decision 89/144/EEC extending certain provisions on the supply of milk and milk products at a reduced price to cover Portugal (Only the Portuguese text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  Europe;  prices;  processed agricultural produce
 Date Published: 1989-05-30

 Avis juridique important|31989D035289/352/EEC: Commission Decision of 12 May 1989 fixing the conversion rate to be used pursuant to Council Decision 89/144/EEC extending certain provisions on the supply of milk and milk products at a reduced price to cover Portugal (Only the Portuguese text is authentic) Official Journal L 146 , 30/05/1989 P. 0038 - 0038 Finnish special edition: Chapter 3 Volume 29 P. 0090 Swedish special edition: Chapter 3 Volume 29 P. 0090 *****COMMISSION DECISION of 12 May 1989 fixing the conversion rate to be used pursuant to Council Decision 89/144/EEC extending certain provisions on the supply of milk and milk products at a reduced price to cover Portugal (Only the Portuguese text is authentic) (89/352/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (1), as last amended by Regulation (EEC) No 1636/87 (2), and in particular Article 12 thereof, Having regard to Council Decision 89/144/EEC of 20 February 1989 extending certain provisions on the supply of milk and milk products at a reduced price to cover Portugal (3), Whereas, to facilitate the implementation of Decision 89/144/EEC, the conversion rate to be applied for the purposes of conversion into national currency of the amounts expressed in ecus in Commission Regulation (EEC) No 2167/83 of 28 July 1983 laying down detailed rules for the supply of milk and certain milk products to schoolchildren (4), as last amended by Regulation (EEC) No 222/88 (5), should be specified; whereas, as the common agricultural policy in the milk and milk products sector does not apply to Portugal during the first stage of transition, a conversion rate reflecting the actual economic ratio between the escudo and the green ecu should be applied; Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS DECISION: Article 1 For the purpose of applying Decision 89/144/EEC, amounts expressed in ecus shall be converted into national currency using the exchange rate used for fixing the monetary compensatory amounts applicable at the beginning of the marketing year. For products distributed from 1 January 1989, that rate shall therefore be ECU 1 = Esc 190,623. Article 2 This Decision is addressed to the Portuguese Republic. Done at Brussels, 12 May 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 164, 24. 6. 1985, p. 1. (2) OJ No L 153, 13. 6. 1987, p. 1. (3) OJ No L 53, 25. 2. 1989, p. 54. (4) OJ No L 206, 30. 7. 1983, p. 75. (5) OJ No L 28, 1. 2. 1988, p. 1.